 

EXHIBIT 10.8



 

REAL ESTATE SUB-RETENTION AGREEMENT

THIS REAL ESTATE SUB-RETENTION AGREEMENT dated as of the 28th day of February,
2014 (this “Agreement”) between Alexander’s  MANAGEMENT LLC, a New York limited
liability company having an office c/o Alexander’s, Inc., 210 Route 4 East,
Paramus, New Jersey 07652 (“Agent”) and VORNADO REALTY L.P., a Delaware limited
partnership having an office at c/o Vornado Realty Trust, 888 Seventh Avenue,
New York, New York 10019 (“Sub-Agent”). 

RECITALS

WHEREAS, 731 Office One LLC (“Owner”) and Agent are parties to that certain Real
Estate Retention Agreement, dated as of the date hereof (a copy of which is
attached hereto as Exhibit A, the “Over-Leasing Agreement”; all capitalized
terms used, but not defined, herein shall have the meanings set forth in the
Over-Leasing Agreement), pursuant to which Agent was appointed to act for Owner
in connection with the leasing of those certain office condominium units located
at 731 Lexington Avenue, New York, New York (as more fully identified in the
Over-Leasing Agreement, the “Units”); and

WHEREAS, Agent wishes to enter into this Agreement with Sub-Agent to appoint
Sub-Agent to perform the acts and duties of Agent under the Over-Leasing
Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, Agent and Sub-Agent hereby agree as follows:


ARTICLE I.

APPOINTMENT OF SUB-AGENT


A.                 AGENT HEREBY APPOINTS SUB-AGENT, ON THE CONDITIONS AND FOR
THE TERM HEREINAFTER PROVIDED, TO PERFORM, ON AGENT’S BEHALF, ALL DUTIES IMPOSED
ON AGENT UNDER THE OVER-LEASING AGREEMENT. SUB-AGENT HEREBY ACCEPTS SAID
APPOINTMENT TO THE EXTENT OF, AND SUBJECT TO, THE CONDITIONS SET FORTH BELOW.


ARTICLE II.

TERM


A.                 TERM. THE TERM OF SUB-AGENT'S RETENTION SHALL BE FROM THE
DATE HEREOF AND SHALL CONTINUE FOR ONE (1) YEAR HEREAFTER, AND, THEREAFTER,
SHALL AUTOMATICALLY RENEW ON A YEAR-TO-YEAR BASIS, TERMINABLE BY EITHER PARTY AT
THE END OF EACH YEAR ON NOT LESS THAN SIXTY (60) DAYS' PRIOR NOTICE.


B.                 TERMINATION OF OVER-LEASING AGREEMENT.  IN THE EVENT THE
OVER-LEASING AGREEMENT IS TERMINATED FOR ANY REASON, THIS AGREEMENT SHALL
IMMEDIATELY TERMINATE.


ARTICLE III.

OVER-LEASING AGREEMENT


A.                 GENERALLY. IT IS THE INTENTION OF SUB-AGENT AND AGENT THAT
SUB-AGENT SHALL PERFORM ALL DUTIES IMPOSED ON AGENT UNDER THE OVER-LEASING
AGREEMENT AND SHALL BE SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THE
OVER-LEASING AGREEMENT.


 

 

 

--------------------------------------------------------------------------------

 
 

 


B.                 DUTIES IMPOSED. SUB-AGENT AGREES TO PERFORM ALL DUTIES
IMPOSED ON AGENT PURSUANT TO THE OVER-LEASING AGREEMENT.


C.                 SCOPE OF AUTHORITY. SUB-AGENT SHALL HAVE THE SAME SCOPE OF
AUTHORITY AND BE SUBJECT TO THE SAME LIMITATIONS ON SUCH AUTHORITY AS ARE SET
FORTH WITH RESPECT TO AGENT IN THE OVER-LEASING AGREEMENT AND AS MAY BE
OTHERWISE SET FORTH IN THE OVER-LEASING AGREEMENT.


D.                 AUDIT RIGHTS. AGENT SHALL HAVE THE SAME AUDIT RIGHTS AGAINST
SUB-AGENT THAT OWNER HAS AGAINST AGENT UNDER THE OVER-LEASING AGREEMENT AND AS
MAY BE OTHERWISE SET FORTH IN THE OVER-LEASING AGREEMENT.


E.                  OWNER OBLIGATIONS. OWNER SHALL HAVE THE SAME OBLIGATIONS TO
SUB-AGENT AS OWNER HAS TO AGENT UNDER THE OVER-LEASING AGREEMENT AND AS MAY BE
OTHERWISE SET FORTH IN THE OVER-LEASING AGREEMENT.


F.                  EXPENSES REIMBURSEMENT. SUB-AGENT SHALL BE ENTITLED TO
REIMBURSEMENT OF EXPENSES FROM OWNER TO THE SAME EXTENT THAT AGENT WOULD BE
ENTITLED TO SUCH REIMBURSEMENT UNDER THE OVER-LEASING AGREEMENT.


G.                 NOTICES. A COPY OF EACH NOTICE GIVEN BY OWNER TO AGENT UNDER
THE OVER-LEASING AGREEMENT SHALL SIMULTANEOUSLY BE GIVEN BY OWNER TO SUB-AGENT
AT ITS ADDRESS SET FORTH IN ARTICLE IX HEREOF, IN THE MANNER SET FORTH IN THE
OVER-LEASING AGREEMENT. A COPY OF EACH NOTICE GIVEN BY SUB-AGENT TO AGENT SHALL
SIMULTANEOUSLY BE GIVEN BY SUB-AGENT TO OWNER AT OWNER’S ADDRESS SET FORTH IN
THE OVER-LEASING AGREEMENT, AS SUCH ADDRESS MAY CHANGE FROM TIME TO TIME ON
NOTICE FROM OWNER.


ARTICLE IV.

COMPENSATION


A.                 SUB-AGENT'S FEE SHALL BE COMPUTED AND PAID AS FOLLOWS:

(A)                WHEN OWNER DISPOSES OF AN ASSET, WHETHER INDIVIDUALLY OR AS
PART OF A PACKAGE OR AS PART OF THE DISPOSITION OF OWNER’S BUSINESS OR A PORTION
THEREOF, OR AS PART OF A PLAN OF REORGANIZATION, BY SALE, ASSIGNMENT, LEASE,
SUBLET OR OTHERWISE TO A THIRD PARTY, OR BY ASSIGNMENT OF A LEASEHOLD TO THE
LANDLORD OR BY TERMINATION OF A LEASEHOLD FOR WHICH OWNER RECEIVES CONSIDERATION
(ANY OF THE FOREGOING, AN "ASSET TRANSACTION"); OR IF IN LIEU OF A DISPOSITION
OF THE ASSETS, ONE OR MORE THIRD PARTIES ACQUIRES CONTROL OF OWNER BY MERGER,
OUTRIGHT PURCHASE, OR OTHERWISE IN ONE OR MULTIPLE TRANSACTIONS (ANY OF THE
FOREGOING, AN "IN LIEU ASSET TRANSACTION"); THEN, (I) IF THE GROSS PROCEEDS FROM
THE ASSET TRANSACTION OR IN LIEU ASSET TRANSACTION, AS THE CASE MAY BE, EXCEED
$50,000,000, AGENT SHALL PAY AN AMOUNT EQUAL TO ONE PERCENT (1%) OF THE GROSS
PROCEEDS FROM THE ASSET TRANSACTION OR IN LIEU ASSET TRANSACTION, AS THE CASE
MAY BE, AND (II) IF THE GROSS PROCEEDS FROM THE ASSET TRANSACTION OR IN LIEU
ASSET TRANSACTION, AS THE CASE MAY BE, ARE EQUAL TO OR LESS THAN $50,000,000,
AGENT SHALL PAY AN AMOUNT EQUAL TO THREE (3%) OF THE GROSS PROCEEDS FROM THE
ASSET TRANSACTION OR IN LIEU ASSET TRANSACTION, AS THE CASE MAY BE,  EXCEPT IN
THE EVENT OF A LEASE OR SUBLEASE, IN WHICH EVENT AGENT SHALL PAY AN AMOUNT EQUAL
TO:


(I)  THREE (3%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE DURING THE
FIRST TEN (10) YEARS OF THE TERM, PLUS


 

                                                                          

 

2

--------------------------------------------------------------------------------

 
 

 


(II)  TWO (2%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE DURING THE
ELEVENTH (11TH) THROUGH THE TWENTIETH (20TH) YEARS OF THE TERM, PLUS


(III)  ONE (1%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE DURING THE
BALANCE OF THE TERM, BUT IN NO EVENT TO EXCEED THE THIRTIETH (30) YEAR;


(IN THE EVENT OF A MONTH-TO-MONTH TENANCY, THE FEE SHALL BE 50% OF THE FIRST
MONTH'S BASE RENTAL,  PAYABLE IN FOUR (4) EQUAL MONTHLY INSTALLMENTS, BUT ONLY
FOR SO LONG AS SUCH TENANCY SHALL CONTINUE.  ADDITIONAL FEES SHALL ONLY BECOME
EARNED AND PAYABLE (I) UPON A TENANT'S EXERCISE OF OPTION(S) OR RIGHTS(S) OF
FIRST REFUSAL, TO RENEW, EXTEND LEASE OR OCCUPY ADDITIONAL SPACE OR (II) UPON A
MONTH-TO-MONTH TENANT ENTERING INTO A NEW LEASE OR SUBLEASE OF AN ASSET.) 

(B)               SUB-AGENT'S FEE WILL BE PAID IN FULL SIMULTANEOUSLY WITH THE
CLOSING, SALE, ASSIGNMENT OR OTHER CONSUMMATION OF THE TRANSACTION. 
NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, SUB-AGENT’S FEES UNDER THIS
AGREEMENT AND INTEREST ACCRUED WITH RESPECT TO SUCH FEES WILL BE PAYABLE IN AN
AGGREGATE AMOUNT NOT TO EXCEED (1) $4,000,000 IN ANY CALENDAR YEAR (OR SUCH
LESSER AMOUNT AS MAY BE DUE SUB-AGENT HEREUNDER), LESS (2) THE SUM OF (X) ANY
AMOUNTS PAID TO SUB-AGENT UNDER THAT CERTAIN REAL ESTATE RETENTION AGREEMENT
DATED AS OF JULY 20, 1992, AS AMENDED, WITH RESPECT TO THE SAME PERIOD, (Y) ANY
AMOUNTS PAID TO SUB-AGENT UNDER THAT CERTAIN REGO II REAL ESTATE SUB-RETENTION
AGREEMENT DATED AS OF NOVEMBER 30, 2011, AS AMENDED, WITH RESPECT TO THE SAME
PERIOD, AND (Z) ANY AMOUNTS PAID TO SUB-AGENT UNDER THE ORIGINAL AGREEMENT, AS
AMENDED, WITH RESPECT TO THE SAME PERIOD.  INTEREST SHALL ACCRUE ON THE UNPAID
FEES OUTSTANDING HEREUNDER FROM TIME TO TIME AT THE 1-YEAR LIBOR RATE PLUS 100
BASIS POINTS, SUCH RATE TO BE DETERMINED ANNUALLY AS OF THE FIRST DAY OF JANUARY
OF EACH YEAR.  THE FEES AND INTEREST PAYABLE HEREUNDER SHALL BE PAID IN EQUAL
MONTHLY INSTALLMENTS (THE "INSTALLMENTS") UNTIL SUCH FEES AND INTEREST ACCRUED
THEREON HAVE BEEN PAID IN FULL.  INSTALLMENTS SHALL BE APPLIED FIRST TO INTEREST
ACCRUED HEREUNDER AND THEN TO REDUCTION OF THE FEES OUTSTANDING HEREUNDER FROM
TIME TO TIME.  FEES PAYABLE WITH RESPECT TO A SALE, ASSIGNMENT OR IN LIEU ASSET
TRANSACTION SHALL BE PAID FIRST AND SUB-AGENT SHALL NOT BE ENTITLED TO RECEIVE
ANY FEES WITH RESPECT TO A LEASE OR SUBLEASE TO THE EXTENT THE TENANT IS IN
DEFAULT OF ITS PAYMENT OBLIGATIONS THEREUNDER, EXCEPT AS A RESULT OF A DEFAULT
BY THE OWNER OR A TERMINATION BY OWNER OF THE LEASE OR SUBLEASE (OTHER THAN A
TERMINATION BY THE OWNER RESULTING FROM THE TENANT'S MONETARY DEFAULT). 

(C)                IN THE EVENT THAT SUB-AGENT LEASES OR SUBLEASES AN ASSET AND
THE TRANSFEREE, OR ANY AGENT, OFFICER, EMPLOYEE, OR SHAREHOLDER OF THE
TRANSFEREE, ACQUIRES FEE-SIMPLE TITLE TO SUCH PROPERTY WITHIN FIVE YEARS, (I) IF
THE GROSS PROCEEDS FROM THE ACQUISITION EXCEED $50,000,000, AGENT SHALL PAY AN
AMOUNT EQUAL TO ONE PERCENT (1%) OF THE GROSS PROCEEDS FROM THE ACQUISITION, AND
(II) IF THE GROSS PROCEEDS FROM THE ACQUISITION ARE EQUAL TO OR LESS THAN
$50,000,000, AGENT SHALL PAY AN AMOUNT EQUAL TO THREE (3%) OF THE GROSS PROCEEDS
FROM THE ACQUISITION PAYABLE IN THE SAME MANNER AS DESCRIBED ABOVE; PROVIDED,
HOWEVER, THAT THERE SHALL BE A CREDIT AGAINST SUCH SUBSEQUENT FEE IN THE AMOUNT
OF FEES PREVIOUSLY PAID RELATING TO THAT PORTION OF THE LEASE OR SUBLEASE TERM
WHICH IS CANCELLED BY REASON OF SUCH SALE.  IN NO EVENT SHALL SUCH CREDIT EXCEED
THE AMOUNT OF THE LATTER FEE.

(D)               IF AN ASSET FOR WHICH A FEE IS PAYABLE HEREUNDER CONTAINS
(I) AN OPTION(S) OR RIGHT(S) OF FIRST REFUSAL TO RENEW OR EXTEND, AND A LEASE
TERM(S) IS RENEWED OR EXTENDED WHETHER STRICTLY IN ACCORDANCE WITH THE TERMS OF
SUCH OPTION(S) OR RIGHT(S) OR OTHERWISE AND/OR (II) AN OPTION(S) OR RIGHT(S) OF
FIRST REFUSAL TO EXPAND, AND A TENANT OCCUPIES ADDITIONAL SPACE WHETHER STRICTLY
IN ACCORDANCE WITH THE TERMS OF SUCH OPTION(S) OR RIGHT(S) OR OTHERWISE, WITH
RESPECT TO SPACE OWNED BY, OR LEASED TO, THE AGENT, THEN AGENT SHALL PAY A
LEASING FEE IN ACCORDANCE WITH THE

 

                 

3

--------------------------------------------------------------------------------

 
 

 

PROVISIONS OF THIS AGREEMENT ON THE ADDITIONAL BASE RENTAL TO BE PAID, EXCEPT
THAT IN THE CASE OF RENEWAL OR EXTENSION, THE FEE SHALL BE CALCULATED AT THE
RATE APPLICABLE HEREUNDER AS IF SUCH RENEWAL OR EXTENSION PERIOD WERE INCLUDED
IN THE INITIAL TERM OF THE LEASE, AND IN THE CASE OF THE TENANT OCCUPYING
ADDITIONAL SPACE, THE FEE SHALL BE CALCULATED AT THE RATE APPLICABLE HEREUNDER
AS IF SUCH EXPANSION WERE A NEW LEASE.  SUCH FEE SHALL BE EARNED AND PAYABLE AT
THE TIME THE EXTENDED TERM COMMENCES OR THE ADDITIONAL SPACE IS OCCUPIED, AS
APPLICABLE.

(E)                IF A LEASE FOR WHICH A FEE IS PAYABLE HEREUNDER CONTAINS, AS
A PRIMARY COMPONENT OF THE CONSIDERATION TO BE PAID BY A TENANT FOR THE RENT
THEREUNDER, A PERCENTAGE RENT CLAUSE, SUB-AGENT SHALL PAY A FEE ON THE
PERCENTAGE RENT PAYABLE BY THE TENANT AT THE COMMISSION RATE APPLICABLE TO THE
PERIOD OF THE LEASE TERM FOR WHICH THE PERCENTAGE RENT IS PAYABLE.  SUBJECT TO
PARAGRAPH IV.A(B) OF THIS SUB-RETENTION AGREEMENT, THE FEE SHALL BE PAYABLE
WITHIN FIFTEEN DAYS AFTER THE TENANT'S FINAL PAYMENT AND ACCOUNTING OF
PERCENTAGE RENT FOR THE PRECEDING LEASE YEAR.

(F)                IN ANY TRANSACTION WHEREBY SUB-AGENT LEASES OR SUBLEASES AN
ASSET, SUB-AGENT SHALL HAVE THE RIGHT TO RECEIVE ALL FORMAL NOTIFICATIONS
REQUIRED PURSUANT TO THE LEASE TO THE EXTENT THAT ANY SUCH NOTICE MAY AFFECT THE
RIGHTS OF SUB-AGENT HEREUNDER OR THE TIMING OR PAYMENT OF ANY FEES DUE
HEREUNDER.  IN FURTHERANCE OF SUCH RIGHTS, AGENT SHALL INSERT WITHIN THE TERMS
OF SUCH LEASE OR SUBLEASE A SEPARATE PARAGRAPH THAT STATES SUB-AGENT'S RIGHT TO
NOTICE, RIGHT TO A FEE AS DESCRIBED IN THE ABOVE SUBPARAGRAPHS AND SUB-AGENT'S
ADDRESS AND PHONE NUMBER SHALL BE INCLUDED IN THE "NOTICE" PROVISION OF SUCH
LEASE OR SUBLEASE.

(G)                IN THE EVENT THAT A PARTY OTHER THAN SUB-AGENT IS A PROCURING
BROKER WHO IS ENTITLED TO A FEE, IN THE EVENT OF A LEASE OR SUBLEASE, THE
THREE-TWO-ONE (3-2-1) SCHEDULE SET FORTH IN PARAGRAPHS IV.A(I), (II) AND (III)
ABOVE SHALL BE INCREASED TO FOUR-THREE-TWO (4-3-2) AND SUB-AGENT SHALL PAY THE
FEE OF THE PROCURING BROKER.  WITH RESPECT TO ANY SALE, ASSIGNMENT OR IN LIEU
ASSET TRANSACTION, THE FEES PAYABLE BY AGENT SHALL NOT BE INCREASED, AND
SUB-AGENT SHALL PAY ANY THIRD PARTY PROCURING BROKER'S FEE OUT OF SUB-AGENT'S
FEE PAYABLE PURSUANT TO THIS AGREEMENT.  FOR ANY GIVEN TRANSACTION, AGENT SHALL
BE RESPONSIBLE FOR THE PAYMENT OF ONLY ONE FEE IN THE AMOUNTS SET FORTH HEREIN.

(H)               THE TERM “BASE  RENT” MEANS THE BASE RENT SET FORTH IN ANY
LEASE AND SHALL NOT INCLUDE ANY ADDITIONAL RENT, WHETHER FOR UTILITIES, TAXES OR
OTHERWISE, AND WHICH IS ORDINARILY NOT A COMPONENT OF BASE RENT, WHICH MAY BE
PAYABLE UNDER SUCH LEASE.

(I)                 WITHOUT DUPLICATION OF ANY AMOUNTS PAYABLE HEREUNDER, AGENT
ACKNOWLEDGES AND AGREES THAT SUB-AGENT SHALL ENTITLED TO COLLECT ANY
COMPENSATION THAT WOULD HAVE OTHERWISE BEEN  DUE AND PAYABLE TO SUB-AGENT UNDER
THE ORIGINAL AGREEMENT  WITH RESPECT TO THE LEASES AND SUBLEASES  OF THE ASSETS
IN EFFECT AS OF THE DATE HEREOF. 


ARTICLE V.

ASSIGNMENT; CANCELLATION


A.                 NEITHER AGENT NOR SUB-AGENT SHALL ASSIGN THIS AGREEMENT OR
ANY OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT (X) SUB-AGENT SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS AND
DELEGATE ITS DUTIES UNDER THIS AGREEMENT TO ANY OF ITS AFFILIATES WITHOUT THE
CONSENT OF AGENT AND (Y) AGENT SHALL HAVE THE RIGHT TO AGREE TO OWNER’S
COLLATERAL ASSIGNMENT THE OVER-LEASING AGREEMENT TO ONE OR MORE LENDERS
PROVIDING FINANCING WITH RESPECT TO THE UNITS AND THE SUBORDINATION OF ANY
AMOUNTS PAYABLE BY OWNER TO AGENT TO AMOUNTS PAYABLE TO SUCH LENDERS WITH


 

            

4

--------------------------------------------------------------------------------

 
 

 


RESPECT TO SUCH FINANCING; PROVIDED, FURTHER, THAT IN NO EVENT SHALL ANY SUCH
SUBORDINATION AFFECT OR DIMINISH THE OBLIGATIONS OF AGENT TO SUB-AGENT
HEREUNDER.


B.                 IN THE EVENT THAT THERE IS A CHANGE OF CONTROL OF AGENT OR
SUB-AGENT AFTER THE DATE OF THIS AGREEMENT, AGENT SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IF AGENT SHALL DETERMINE THAT SUCH CHANGE OF CONTROL IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF SUB-AGENT
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


ARTICLE VI.

NO JOINT VENTURE

It is the intent of this Agreement to constitute Sub-Agent as an independent
contractor and as agent of Agent and Owner under any contract entered into by
Sub-Agent on behalf of Agent or Owner in accordance with the terms of this
Agreement, and this Agreement shall be so construed and Sub-Agent agrees at all
times to act in conformity therewith. Nothing herein contained shall be deemed
to have created, or be construed as having created any joint venture or
partnership relationship between Agent and Sub-Agent. At all times during the
performance of its duties and obligations arising hereunder, Sub-Agent shall be
acting as an independent contractor.


ARTICLE VII.

INDEMNITY


A.                 SUB-AGENT SHALL BE A BENEFICIARY OF ANY INDEMNITY PROVIDED BY
OWNER PURSUANT TO THE OVER-LEASING AGREEMENT.


B.                 THE TERMS OF THIS ARTICLE VII SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.


ARTICLE VIII.

NOTICES

Any and all notices, consents or directives by either party intended for the
other shall be in writing sent by hand delivery or reputable overnight courier
service to the respective addresses first herein set forth in this Agreement,
with copies sent to Vornado Realty Trust, 210 Route 4 East, Paramus, New Jersey
07652, Attention: Chief Financial Officer, unless either party shall have
designated different addresses by serving written notices of change of addresses
on the other party by registered or certified mail, return receipt requested.


ARTICLE IX.

RECOURSE LIMITATION


A.                 SUB-AGENT SHALL USE EVERY REASONABLE MEANS TO ASSURE THAT ALL
PERSONS HAVING DEALINGS WITH SUB-AGENT SHALL BE INFORMED THAT NO DIRECTOR,
TRUSTEE, SHAREHOLDER, OFFICER OR AGENT OF SUB-AGENT, AGENT OR OWNER SHALL BE
HELD TO ANY PERSONAL LIABILITY, NOR SHALL RESORT BE HAD TO THEIR PRIVATE
PROPERTY FOR THE SATISFACTION OF ANY OBLIGATION OR CLAIM OR OTHERWISE IN
CONNECTION WITH THE AFFAIRS OF AGENT, BUT THE TRUST ESTATE ONLY SHALL BE LIABLE.


 

                 

 

5

--------------------------------------------------------------------------------

 
 

 


ARTICLE X.

MISCELLANEOUS


A.                 THIS AGREEMENT CANNOT BE CHANGED OR MODIFIED, VARIED OR
ALTERED EXCEPT BY AN AGREEMENT, IN WRITING, EXECUTED BY EACH OF THE PARTIES
HERETO. THIS AGREEMENT CONSTITUTES ALL OF THE UNDERSTANDINGS AND AGREEMENTS OF
WHATSOEVER KIND OR NATURE EXISTING BETWEEN THE PARTIES IN CONNECTION WITH THE
RELATIONSHIP CREATED HEREIN.


B.                 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


C.                 NEITHER AGENT NOR SUB-AGENT SHALL MAKE (AND EACH HEREBY
WAIVES) ANY CLAIM AGAINST THE OTHER PARTY’S DIRECTORS, TRUSTEES, BENEFICIARIES
OR SHAREHOLDERS PERSONALLY.

 

 

 

 

 

 

 

 6

 



--------------------------------------------------------------------------------





 

 
 

 

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement as
of the date first above written.

 

SUB-AGENT:

 

VORNADO REALTY L.P., a Delaware limited partnership

 

By:       Vornado Realty Trust, its general parnter

 

 

    By:       /s/ Alan J. Rice                        e 

                Name: Alan J. Rice
                Title: Senior Vice President

 

AGENT:

 

ALEXANDER’S MANAGEMENT, LLC, a New York limited liability company

 

By:      ALEXANDER'S INC., a Delaware corporation, its sole memeber

 

 

      By:       /s/ Alan J. Rice                        e

                 Name: Alan J. Rice
                  Title: Secretary

 

 

 

 

--------------------------------------------------------------------------------

 
 

 

 

EXHIBIT A

OVER-LEASING AGREEMENT

See attached copy.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A - 1

 

 

--------------------------------------------------------------------------------



 

 

REAL ESTATE
RETENTION AGREEMENT

By this Real Estate Retention Agreement, dated as of February 28, 2014 (this
“Retention Agreement”), ALEXANDER’S MANAGEMENT LLC, a New York limited liability
company having an office c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New
Jersey 07652 (“Agent”) agrees to act as special real estate consultant to 731
OFFICE ONE LLC, a Delaware limited liability company having an office
c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (“Owner”),
with respect to the leasing and disposition of Owner’s real property, as well as
the sale of Owner’s right, title and interest in the fixtures and improvements
thereat (which is disposed of with the real property), including, without
limitation, the office condominium units more specifically described in the
attached Schedule A (the “Asset(s)”), and the compensation Agent expects to
receive.

WHEREAS, Owner was party to that certain 59th Street Real Estate Retention
Agreement, dated as of July 3, 2002, by and among Vornado Realty L.P., 731
Residential LLC and 731 Commercial LLC, which is the predecessor owner of the
Assets, as the same was amended by that certain Letter Agreement Relating to
59th Street Real Estate Retention Agreement, dated as of July 6, 2005, by and
among 731 Commercial LLC, 731 Retail One LLC and Vornado Realty L.P. and that
certain Amendment to 59th Street Real Estate Retention Agreement, dated as of
January 1, 2007, by and among 731 Retail One LLC, 731 Restaurant LLC, Owner, 731
Office Two LLC and Vornado Realty L.P. (as so amended, the “Original
Agreement”); and

WHEREAS, pursuant to that certain Termination Agreement, dated as of the date
hereof, each of the parties to the Original Agreement agreed that the Original
Agreement would be terminated with respect to Owner and that Owner would no
longer have any obligations under the Original Agreement, provided that Owner
and Agent enter into this Retention Agreement and Agent and Vornado Realty L.P.
enter into that certain Sub-Retention Agreement being entered into concurrently
herewith.

NOW, THEREFORE, the parties hereto hereby agree as follows: 


I.                   SUMMARY OF MARKETING SERVICES

Agent will provide those services that are reasonably necessary to market the
Assets, as contemplated by this Retention Agreement.  Such services may include,
but are not necessarily limited to, those generally described below:

1.         Inspecting the Assets to determine their physical condition.

2.         Creating a marketing program which may include newspapers, magazine
or journal advertising, flyer solicitation and placement of signs, as
appropriate.  Preparing and disseminating all such marketing materials, all of
which shall be approved by Owner and shall be at the sole cost and expense of
Owner.

3.         Communicating with parties who have expressed an interest in the
Assets and responding and providing information to, negotiating with, and
soliciting offers from,

 

 

--------------------------------------------------------------------------------

 

 

            prospective purchasers, including landlords, and making
recommendations to Owner as to the advisability of accepting particular offers
and settlements.

4.         Arranging for physical inspections of  the Assets by prospective
purchasers.

 

5.         When requested, meeting periodically with Owner, their accountants
and attorneys, in connection with the status of Owner’s efforts and recommending
to Owner and its counsel the proper method of handling the particular problems
encountered with respect to the disposition of the Assets.

6.         If required, appearing in Court during the term of this retention, to
testify or to consult with Owners in connection with the marketing or
disposition of the Assets.


II.                BASIS OF RETENTION AND COMPENSATION

Agent will actively and diligently discharge its obligations under this
Agreement.  Agent shall be retained by Owner for the purpose of performing the
services outlined above, upon the following terms and conditions:


A.                EXCLUSIVE RIGHT: 


1.                  AGENT SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY TO OFFER
EACH ASSET FOR DISPOSITION AND THE “EXCLUSIVE RIGHT TO SELL” AND “EXCLUSIVE
RIGHT TO LEASE” EACH ASSET.  ALL COMMUNICATIONS AND INQUIRIES REGARDING ANY
ASSET, WHETHER DIRECTED TO OWNER (INCLUDING BUT NOT LIMITED TO THEIR OFFICERS,
AGENTS AND EMPLOYEES), OR OWNERS’ COUNSEL, ACCOUNTANTS, OR OTHER PROFESSIONALS,
SHALL BE REDIRECTED TO AGENT.


2.                  OWNER SHALL RETAIN THE COMPLETE DISCRETION AND AUTHORITY TO
ACCEPT OR REJECT ANY OFFER.  OWNER SHALL NOT HAVE ANY LIABILITY WHATSOEVER TO
AGENT FOR EXERCISING ITS DISCRETION WITH RESPECT TO THE ACCEPTANCE OR REJECTION
OF ANY OFFER.

B.        Term:   The term of Agent's retention shall be from the date hereof
and shall continue for one (1) year hereafter, and, thereafter, shall
automatically renew on a year-to-year basis, terminable by either party at the
end of each year on not less than sixty (60) days' prior notice.

C.        Fee:   Agent's fee shall be computed and paid as follows:


            (A)        WHEN OWNER DISPOSES OF AN ASSET, WHETHER INDIVIDUALLY OR
AS PART OF A PACKAGE OR AS PART OF THE DISPOSITION OF OWNER'S BUSINESS OR A
PORTION THEREOF, OR AS PART OF A PLAN OF REORGANIZATION, BY SALE, ASSIGNMENT,
LEASE, SUBLET OR OTHERWISE TO A THIRD PARTY, OR BY ASSIGNMENT OF A LEASEHOLD TO
THE LANDLORD OR BY TERMINATION OF A LEASEHOLD FOR WHICH OWNER RECEIVES
CONSIDERATION (ANY OF THE FOREGOING, AN "ASSET TRANSACTION"); OR IF IN LIEU OF A
DISPOSITION OF THE ASSETS, ONE OR MORE THIRD PARTIES ACQUIRES CONTROL OF OWNER
BY MERGER, OUTRIGHT PURCHASE, OR OTHERWISE IN ONE OR MULTIPLE TRANSACTIONS (ANY
OF THE FOREGOING, AN "IN LIEU ASSET TRANSACTION"); THEN, (I) IF THE GROSS
PROCEEDS FROM THE ASSET TRANSACTION OR IN LIEU ASSET TRANSACTION, AS THE CASE
MAY BE, EXCEED $50,000,000, OWNER SHALL PAY AN AMOUNT EQUAL TO ONE

- 2 -

 

--------------------------------------------------------------------------------



 
 

percent (1%) of the Gross Proceeds from the Asset Transaction or In Lieu Asset
Transaction, as the case may be, and (ii) if the Gross Proceeds from the Asset
Transaction or In Lieu Asset Transaction, as the case may be, are equal to or
less than $50,000,000, Owner shall pay an amount equal to three (3%) of the
Gross Proceeds from the Asset Transaction or In Lieu Asset Transaction, as the
case may be, except in the event of a lease or sublease, in which event Owner
shall pay an amount equal to:

 


(I)         THREE (3%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE
DURING THE FIRST TEN (10) YEARS OF THE TERM, PLUS


(II)        TWO (2%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE
DURING THE ELEVENTH (11TH) THROUGH THE TWENTIETH (20TH) YEARS OF THE TERM, PLUS


(III)       ONE (1%) PERCENT OF THE TOTAL BASE RENT GROSS PROCEEDS PAYABLE
DURING THE BALANCE OF THE TERM, BUT IN NO EVENT TO EXCEED THE THIRTIETH (30)
YEAR;


(IN THE EVENT OF A MONTH-TO-MONTH TENANCY, THE FEE SHALL BE 50% OF THE FIRST
MONTH'S BASE RENTAL,  PAYABLE IN FOUR (4) EQUAL MONTHLY INSTALLMENTS, BUT ONLY
FOR SO LONG AS SUCH TENANCY SHALL CONTINUE.  ADDITIONAL FEES SHALL ONLY BECOME
EARNED AND PAYABLE (I) UPON A TENANT'S EXERCISE OF OPTION(S) OR RIGHTS(S) OF
FIRST REFUSAL, TO RENEW, EXTEND LEASE OR OCCUPY ADDITIONAL SPACE OR (II) UPON A
MONTH-TO-MONTH TENANT ENTERING INTO A NEW LEASE OR SUBLEASE OF AN ASSET.)

(b)        Agent's fee will be paid in full simultaneously with the closing,
sale, assignment or other consummation of the transaction.

(c)        In the event that Owner leases or subleases an Asset and the
transferee, or any agent, officer, employee, or shareholder of the transferee,
acquires fee-simple title to such property within five years, (i) if the Gross
Proceeds from the acquisition exceed $50,000,000, Owner shall pay an amount
equal to one percent (1%) of the Gross Proceeds from the acquisition, and (ii)
if the Gross Proceeds from the acquisition are equal to or less than
$50,000,000, Owner shall pay an amount equal to three (3%) of the Gross Proceeds
from the acquisition payable in the same manner as described above; provided,
however, that there shall be a credit against such subsequent fee in the amount
of fees previously paid relating to that portion of the lease or sublease term
which is cancelled by reason of such sale.  In no event shall such credit exceed
the amount of the latter fee. 

(d)        If an Asset for which a fee is payable hereunder contains (i) an
option(s) or right(s) of first refusal to renew or extend, and a lease term(s)
is renewed or extended whether strictly in accordance with the terms of such
option(s) or right(s) or otherwise and/or (ii) an option(s) or right(s) of first
refusal to expand, and a tenant occupies additional space whether strictly in
accordance with the terms of such option(s) or right(s) or otherwise, with
respect to space owned by, or leased to, the Owner, then Owner shall pay a
leasing fee in accordance with the provisions of this agreement on the
additional base rental to be paid, except that in the case of renewal or
extension, the fee shall be calculated at the rate applicable hereunder as if
such renewal or extension period were included in the initial term of the lease,
and in the case of the tenant occupying additional space, the fee shall be
calculated at the rate applicable hereunder as

 

 

- 3 -

--------------------------------------------------------------------------------



 
 

if such expansion were a new lease.  Such fee shall be earned and payable at the
time the extended term commences or the additional space is occupied, as
applicable.

 

(e)        If a lease for which a fee is payable hereunder contains, as a
primary component of the consideration to be paid by a tenant for the rent
thereunder, a percentage rent clause, Owner shall pay a fee on the percentage
rent payable by the tenant at the commission rate applicable to the period of
the lease term for which the percentage rent is payable.  Subject to paragraph
II.C.1 of this Retention Agreement, the fee shall be payable within fifteen days
after the tenant’s final payment and accounting of percentage rent for the
preceding lease year.

 

(f)        In any transaction whereby Owner leases or subleases an Asset, Agent
shall have the right to receive all formal notifications required pursuant to
the lease to the extent that any such notice may affect the rights of Agent
hereunder or the timing or payment of any fees due hereunder.  In furtherance of
such rights, Owner shall insert within the terms of such lease or sublease a
separate paragraph that states Agent’s right to notice, right to a fee as
described in the above subparagraphs and Agent’s address and phone number shall
be included in the “notice” provision of such lease or sublease.

(g)        In the event that a party other than Agent is a procuring broker who
is entitled to a fee, in the event of a lease or sublease, the three-two-one
(3-2-1) schedule set forth in paragraphs II.C.1(a)(i), (ii) and (iii) above
shall be increased to four-three-two (4-3-2) and Agent shall pay the fee of the
procuring broker.  With respect to any sale, assignment or In Lieu Asset
Transaction, the fees payable by Owner shall not be increased, and Agent shall
pay any third party procuring broker's fee out of Agent’s fee payable pursuant
to this Retention Agreement.  For any given transaction, Owner shall be
responsible for the payment of only one fee in the amounts set forth herein. 

(h)        The term “base rent” means the base rent set forth in any lease and
shall not include any additional rent, whether for utilities, taxes or
otherwise, and which is ordinarily not a component of base rent, which may be
payable under such lease.

(i)         Without duplication of any amounts payable hereunder, Owner
acknowledges and agrees that Agent shall entitled to collect any compensation
that would have otherwise been  due and payable to Vornado Realty L.P. under the
Original Agreement with respect to the leases and subleases  of the Assets in
effect as of the date hereof. 


1.                  THE TERM “GROSS PROCEEDS” AS USED HEREIN SHALL INCLUDE THE
SUM OF:

(A)                THE TOTAL CASH CONSIDERATION TRANSFERRED TO OR FOR THE
BENEFIT OF OWNER; PLUS

(B)               THE BALANCE, IF ANY, OF ANY OUTSTANDING MORTGAGE(S) TO BE
TRANSFERRED TO OR ASSUMED BY THE TRANSFEREE; PLUS

(C)                ANY DEFERRED PAYMENT OBLIGATION GRANTED BY OWNER TO THE
TRANSFEREE; PLUS

(D)               THE VALUE OF ANY WAIVER, RELINQUISHMENT, TRANSFER OR
ASSIGNMENT OF ANY LIEN, AND/OR THE VALUE OF ANY DEPOSIT, CLAIM, OR RIGHTS
THROUGH WHICH CONSIDERATION IS GIVEN WHEREBY OWNER SHALL RECEIVE COMPENSATION OR
A CREDIT FOR PAYMENT; PLUS

 

- 4 -

 

--------------------------------------------------------------------------------



 
 

 

(E)                IN THE CASE OF AN ACQUISITION TRANSACTION, “GROSS PROCEEDS”
SHALL BE THE VALUE OF THE CONSIDERATION TO BE RECEIVED BY OWNER, ITS CREDITORS
OR ITS STOCKHOLDERS.


2.                  EXCEPT AS PROVIDED IN PARAGRAPH II.C.1.(B), THE COMPUTATION
OF GROSS PROCEEDS AS WELL AS THE COMPUTATION OF FEES HEREUNDER SHALL NOT BE
AFFECTED BY THE COSTS OF ADVERTISING, OWNERS’ LEGAL FEES, BREAK-UP FEES, AGENT’S
EXPENSES NOR ANY CLOSING COSTS AND/OR ADJUSTMENTS, INCLUDING BUT NOT LIMITED TO
ADJUSTMENTS AND/OR PAYMENTS OF WHATEVER KIND TO LANDLORDS, LIENHOLDERS, SECURED
PARTIES, MORTGAGES OR OFFERORS.


D.                 EXPENSES AND DISBURSEMENTS: 


1.                  AGENT WILL NOT BE RESPONSIBLE FOR ANY LEGAL EXPENSES
INCURRED BY OWNER IN CONNECTION WITH ITS RETENTION OF AGENT, THE DISPOSITION OF
THE ASSETS AND THE PREPARATION OF LEGAL MOTIONS AND DOCUMENTS, INCLUDING BUT NOT
LIMITED TO THE COSTS OF PREPARING CONTRACTS AND ASSIGNMENTS AS WELL AS THE COSTS
OF ATTENDING HEARINGS AND CLOSING, AMONG OTHER THINGS.


2.                  ALL ADVERTISING, MARKETING, AND OTHER THIRD PARTY EXPENSES
SHALL BE BORNE BY OWNER.  AGENT WILL PREPARE A MARKETING BUDGET AND, UPON THE
RETENTION OF AGENT AND THE APPROVAL OF THE BUDGET BY OWNER, OWNER AGREES TO PAY
ALL SUCH COSTS AND EXPENSES TO AGENT IMMEDIATELY UPON THE PROPER PRESENTATION OF
INVOICES.  AGENT SHALL BE UNDER NO OBLIGATION TO INCUR SUCH EXPENSES UNTIL SUCH
TIME AS AGENT RECEIVES FUNDS FROM OWNER.


3.                  IN THE EVENT OWNER FAILS OR IS UNABLE TO PAY THE EXPENSES AS
ABOVE DESCRIBED OR SUCH ADDITIONAL EXPENSES AS OWNER MAY APPROVE, AND AGENT
SHALL HAVE GIVEN OWNER PRIOR WRITTEN NOTICE OF ITS INTENTION TO RESIGN AND THE
REASON THEREFOR AND OWNER SHALL NOT HAVE CURED SUCH FAILURE WITHIN FIFTEEN (15)
DAYS AFTER RECEIPT OF SUCH NOTICE BY OWNER, AGENT SHALL HAVE THE RIGHT TO SO
RESIGN, INDIVIDUALLY, AND PURSUE ANY CLAIMS THAT AGENT MIGHT HAVE.


E.                  SURVIVAL: 


1.                  IN THE EVENT OWNER AND ANY THIRD PARTY SHOULD ENTER INTO AN
AGREEMENT PROVIDING FOR THE SALE, ASSIGNMENT, LEASE OR OTHER DISPOSITION OF AN
ASSET, OR PROVIDING FOR AN ACQUISITION TRANSACTION, BEFORE THE EXPIRATION OF
THIS RETENTION AGREEMENT, AND THE CLOSING DOES NOT OCCUR UNTIL AFTER SUCH
EXPIRATION, THEN AGENT SHALL BE ENTITLED TO A FEE IN ACCORDANCE WITH THE TERMS
OF THIS RETENTION AGREEMENT.  IF OWNER, AFTER THE EXPIRATION OF THIS RETENTION
AGREEMENT, ARRANGES FOR THE SALE, ASSIGNMENT, LEASE OR OTHER DISPOSITION OF AN
ASSET, OR ARRANGES FOR AN ACQUISITION TRANSACTION OF AN ASSET TO A THIRD PARTY
WHERE AGENT SUBSTANTIALLY CONTRIBUTED TO THE CONSUMMATION OF SUCH SALE,
ASSIGNMENT, LEASE OR OTHER DISPOSITION OF AN ASSET OR ACQUISITION TRANSACTION
DURING THE TERM OF THIS RETENTION AGREEMENT, OR WITH WHOM OWNER SIGNED A LETTER
OF INTENT FOR SUCH TRANSACTION DURING THE TERM OF THIS RETENTION AGREEMENT AND,
IN ANY SUCH EVENT, THE CONTRACT SIGNING OR CLOSING TAKES PLACE WITHIN SIX (6)
MONTHS AFTER SUCH EXPIRATION, THEN AGENT SHALL BE ENTITLED TO A FEE IN
ACCORDANCE WITH THE TERMS OF THIS RETENTION AGREEMENT.  WITHIN THIRTY (30) DAYS
AFTER THE TERMINATION OR EXPIRATION OF THIS RETENTION AGREEMENT, AGENT WILL
FURNISH OWNER WITH A LIST OF THE PARTIES WITH WHOM A TRANSACTION WITH RESPECT TO
THE ASSETS WOULD, IN

- 5 -


 

--------------------------------------------------------------------------------



 

 

 
 

 


AGENT’S VIEW, GIVE RISE TO A CLAIM FOR A FEE BY AGENT UNDER THIS PARAGRAPH.  THE
RECEIPT OF SUCH A LIST BY OWNER SHALL NOT BE CONSTRUED AS CONSENT BY OWNER TO
THE NAMES CONTAINED THEREON.


2.                  AGENT’S RIGHTS TO FEES FROM THE FUTURE POTENTIAL EXERCISE BY
A TENANT OF OPTION(S) OR RIGHT(S) OF FIRST REFUSAL, TO RENEW, TO EXTEND THE
LEASE, AND/OR TO OCCUPY ADDITIONAL SPACE, SHALL SURVIVE THIS RETENTION
AGREEMENT.

F.         Owner Responsibilities:    Owner shall inform Agent in writing
immediately after Owner shall become aware, after the execution and delivery of
this Retention Agreement, of any known or suspected risk of environmental hazard
or contamination or of the receipt by Owner of a citation for the violation of
any federal, state or local environmental law or regulation.  Owner shall have
the continuing obligation to advise Agent in writing as soon as it becomes aware
of any inaccuracy, inconsistency, incompleteness or change of circumstances and
to correct any environmental report with respect to the Assets.  Owner will use
its best efforts to deliver to Agent all environmental reports in its
possession.  Additionally, Owner will provide, promptly upon receipt thereof, a
copy of any environmental reports prepared after the date hereof to Agent and
will authorize Agent to disseminate such report to prospects.  Agent shall be
the only entity entitled to rely on the covenants contained in this paragraph. 
Any damages for a breach or violation of the covenants contained in this
paragraph shall be limited to Agent’s out-of-pocket expenses incurred in
reliance on the covenants contained in this paragraph less any fees earned from
the transaction related to the expenditure of such expenses.

G.         General Provisions:


1.                  AGENT HEREBY INDEMNIFIES OWNER FOR ALL COSTS, EXPENSES,
DAMAGES, LOSSES, OBLIGATIONS AND LIABILITIES THAT MAY ARISE FROM THE CLAIM BY A
THIRD PARTY WITH WHOM AGENT DEALT IN CONNECTION WITH THE DISPOSITION OF ANY
ASSET THAT SUCH THIRD PARTY IS ENTITLED TO A FEE, BROKER’S COMMISSION OR ANY
OTHER PAYMENT ARISING FROM THE DISPOSITION OF SUCH ASSET.  THE INDEMNITY
PROVIDED FOR IN THIS PARAGRAPH SHALL BE LIMITED TO THE FEES EARNED BY AGENT FROM
THE DISPOSITION OF THE ASSET OR ASSETS GIVING RISE TO THE CLAIM.


2.                  THE PARTIES HERETO, ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, AGREE TO DEAL WITH EACH
OTHER FAIRLY AND IN GOOD FAITH SO AS TO ALLOW EACH PARTY TO PERFORM ITS SERVICES
AND OBLIGATIONS AND TO RECEIVE THE ANTICIPATED BENEFITS OF THIS RETENTION
AGREEMENT.  NO PARTY SHALL INTERFERE, PREVENT OR PROHIBIT ANOTHER PARTY FROM
CARRYING OUT ITS DUTIES AND OBLIGATIONS UNDER THIS RETENTION AGREEMENT.


3.                  BY EXECUTING OR OTHERWISE ACCEPTING THIS RETENTION
AGREEMENT, THE PARTIES HERETO EACH ACKNOWLEDGE AND REPRESENT THAT THEY ARE
REPRESENTED BY AND HAVE CONSULTED WITH LEGAL COUNSEL WITH RESPECT TO THE TERMS
AND CONDITIONS CONTAINED HEREIN.


4.                  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS RETENTION AGREEMENT.

- 6 -


 

--------------------------------------------------------------------------------



 
 

 


5.                  THIS RETENTION AGREEMENT MAY BE EXECUTED IN ORIGINAL
COUNTERPARTS.


6.                  THIS RETENTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

- 7 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Retention Agreement as of
the day and year first above written.

 

PRINCIPAL:



731 OFFICE ONE LLC, a Delaware limited liability company

 

By:       731 OFFICE ONE HOLDING LLC, a Delaware limited liability

            company, its sole member



By: Alexander’s Inc., a Delaware corporation, its sole member

 


      By:       /s/ Alan J. Rice                        e 

                  Name: Alan J. Rice
                  Title: Secretary

 

 

AGENT:




ALEXANDER’S MANAGEMENT LLC, a New York limited liability company

 

By:       Alexander’s Inc., a Delaware corporation, its sole member


                                                                                           
By:       /s/ Alan J. Rice                        

                                                                                                       
Name: Alan J. Rice
                                                                                                        Title:
Secretary

 

 

--------------------------------------------------------------------------------



 
 

 Schedule A

 

Schedule of Assets
Real Estate Retention Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A - 1

 

--------------------------------------------------------------------------------



 
 

 

The Condominium Unit (in the Building located at and know as Beacon Court
Condominium and by Street Number 151 East 58 th Street, New York), designated
and described as Office Unit 1 and Office Unit 2 (hereinafter called the
“Units”) in the Declaration (hereinafter called “Declaration”) made by the
Sponsor under the Condominium Act of The State of New York (Article 9-b of the
Real Property Law of the State of New York), dated 12/4/2003 and recorded
2/3/2004 in the Office of the Register The City of New York, Count of New York,
as CRFN 2004000064392, as amended and restated by Amended and Restated
Declaration dated 2/8/2005, recorded 3/9/2005 in CRFN 2005000139245,
establishing a plan for Condominium ownership of said Building and the land upon
which the same is erected (hereinafter sometimes collectively called the
“Property”) and also designated and described as Tax Lots No. 1002and 1003,
respectively, Block 1313 Section 5, Borough of Manhattan on the Tax Map of the
Real property assessment department of the City of New York and on the floor
plans of said Building certified by Peter Claman, Registered Architect on
1/30/2004 and files as Condominium Plan No. 1350 on 2/3/2004 in the aforesaid
Register’s Office in CRFN 2004000064383, amended Floor Plans filed as
Condominium Plan No. 1350-A on 3/9/2005 in CRFN 2005000139246.

 